Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Agency Contact: Smadar Lavi Miri Segal/Brett Maas Investor Relations MS/Hayden - IR 775-356-9029 917-607-8654/646-536-7331 slavi@ormat.com msegal@ms-ir.com / brett@haydenir.com Ormat Technologies Reports 2015 First Quarter Results Company Reiterates Full-Year Revenue and Adjusted EBITDA Guidance Product Segment Backlog Reaches a Record $387.0 Million RENO, Nevada, May 6, 2015 Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the first quarter ended March 31, 2015. First Quarter Highlights and Recent Developments : ● Electricity revenues of $90.0 million, compared to $94.8 million in the first quarter of 2014; ● Product Segment revenues of $30.3 million, compared to $47.6 million in the first quarter of 2014; ● Cash flow from operation was $83.1 million, an increase of 22.1% compared to $68.1 million in the first quarter of 2014; ● Adjusted EBITDA of $65.3 million , compared to $73.4 million in the first quarter of 2014; ● Declared a quarterly dividend of $0.06 per share for the first quarter of 2015; ● Product segment backlog reached a record $387.0 million as of May 6, 2015; ● Entered into a 20-year PPA with Southern California Public Power Authority (SCPPA) for the second phase of Don A. Campbell project; management expects to complete this project by the end of 2015, approximately three months earlier than previously expected; ● Completed the share exchange transaction with Ormat Industries Ltd , pursuant to the Share Exchange Agreement and Plan of Merger by and among Ormat Industries and Ormat Systems; ● McGinness Hills complex annual generating capacity increased to approximately 72MW following the initiation of commercial operation in February 2015 of the Phase 2 geothermal power plant; and ● Closed and received $162 .3 million cash from Northleaf Capital Partners for a 36.75% equity investment in certain power plants . Isaac Angel, chief executive officer of Ormat, stated, “As expected, this quarter faced headwinds related to lower oil and natural gas prices and lower generation at Puna due to last summer’s hurricane that reduced revenues by $6.6 million and $3.1 million, respectively. On the expense side, we had a one-time expense of $3.4 million associated with our restructuring transaction. In addition, normal fluctuations in revenue recognition inherent within our product division resulted in lower revenues for the quarter compared to last year. We expect revenues will be stronger during the second half of 2015.” 1 “During the first quarter we accelerated construction of the second phase of the Don A. Campbell project, and as a result, we expect to begin generating electricity towards the end of 2015, approximately three months ahead of schedule,” continued Mr. Angel. “Subsequent to the end of the quarter, our product segment backlog as of May 6, 2015, increased to a record of approximately $387.0 million.” “We also began executing a multi-year plan to set the stage for our next growth phase,” continued Mr. Angel. “Central to this plan is our focus on expanding our geographic reach. We are also focused on technology diversification, capturing a larger share of the high temperature geothermal resource market with our proven binary system. I am increasingly excited about the opportunities before us, and believe Ormat is uniquely positioned to succeed in the evolving renewable energy market.” Guidance Mr. Angel added, “We reiterate our 2015 revenue guidance despite the current oil and natural gas prices, which translates to a $26.6 million reduction in revenues compared to last year, and we expect the electricity segment revenues to be between $380.0 million and $390.0 million, and product segment revenues to be between $180.0 million and $190.0 million. We reiterate our 2015 Adjusted EBITDA guidance of $280.0 to $290.0 million for the full year, which is also impacted by current oil and natural gas prices.” First Quarter Financial Summary Total revenues for the three months ended March 31, 2015 were $120.2 million, compared to $142.4 million for the three months ended March 31, 2014, which represented a 15.6% decrease. Electricity revenues decreased 5.1% to $90.0 million in the three months ended March 31, 2015, from $94.8 million in the three months ended March 31, 2014. Product revenues decreased 36.4% to $30.3 million in the three months ended March 31, 2015, from $47.6 million in the three months ended March 31, 2014. The revenue decline was primarily attributable to lower energy rates resulting from the decline in natural gas and oil prices, lower generation at the company’s Puna power plant due to the hurricane and the timing of revenue recognition in the company’s product segment. The lower commodity prices had an approximate $6.6 million impact on revenues and the lower generation in Puna had a $3.1 million impact on revenues. The decrease was partially offset by $3.6 million additional revenues from the commencement of operations of McGinness Hills phase 2 power plant in Nevada in February 2015 and a reduction in net loss on derivative contracts on oil and natural gas prices from a net loss of $2.4 million in the first quarter of 2014 to a net gain of $0.3 million in the first quarter of 2015. The company reported net income attributable to the company’s shareholders of $10.0 million or $0.21 per share in the first quarter of 2015 compared to $21.6 million or $0.47 per share for the first quarter of 2014. Net income for the first quarter of 2015 included approximately $3.4 million in non-recurring charges related to the share exchange transaction recorded in general and administrative expenses and $1.4 million foreign currency translation and transaction losses compared to $0.6 million in the first quarter of 2014. Adjusted EBITDA for the three months ended March 31, 2015 was $65.3 million, compared to $73.4 million for the three months ended March 31, 2014. The reconciliation of GAAP net cash provided by operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flows information is set forth below in this release. On May 6, 2015, ORMAT’s Board of Directors approved a payment of a quarterly dividend of $0.06 per share pursuant to the company’s dividend policy. The dividend will be paid on May 27, 2015 to shareholders of record as of the close of business on May 19, 2015. In addition, the company expects to pay quarterly dividends of $0.06 per share in each of the next two quarters. 2 Webcast Conference Details Ormat will host a listen-only webcast to discuss its financial results and other matters discussed in this press release at 9 a.m. ET on Thursday, May 7, 2015.The live, listen-only webcast will be available atwww.ormat.com. During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Events & Presentations in the Investor Relations section of Ormat's website. An archive of the webcast will be made available on the website under Events & Presentations in the Investor Relations tab. Participant Telephone Numbers Participant Dial In (Toll Free): 1-877-511-6790 Participant International Dial In: 1-412-902-4141 Canada Toll Free Please ask to be joined into the Ormat Technologies, Inc. call. CONFERENCE REPLAY US Toll Free: 1-877-344-7529 International Toll: 1-412-317-0088 Canada Toll Free: 855-669-9658 Replay Access Code: About Ormat Technologies With five decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company currently engaged in geothermal and recovered energy generation (REG), with the objective of becoming a leading global provider of renewable energy. The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter - a power generation unit that converts low-, medium- and high-temperature heat into electricity. With 69 U.S. patents, Ormat’s power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 470 employees in the United States and over 600 overseas. Ormat’s flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has installed to utilities and developers worldwide, totaling approximately 2,000 MW of gross capacity. Ormat’s current 647 MW generating portfolio is spread globally in the U.S., Guatemala and Kenya. 3 Ormat's Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat's plans, objectives and expectations for future operations and are based upon its management's current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see "Risk Factors" as described in Ormat Technologies, Inc.'s Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 26 2015 . These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. 4 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three-Month Period Ended March 31, 2015 and 2014 (Unaudited) Three Months Ended March 31 (In thousands, except per share data) Revenues: Electricity $ 89,953 $ 94,817 Product 30,278 47,619 Total revenues 120,231 142,436 Cost of revenues: Electricity 55,581 57,034 Product 20,625 31,943 Total cost of revenues 76,206 88,977 Gross margin 44,025 53,459 Operating expenses: Research and development expenses (income) 363 ) Selling and marketing expenses 3,433 3,379 General and administrative expenses 10,204 7,596 Write-off of unsuccessful exploration activities 174 — Operating income 29,851 42,571 Other income (expense): Interest income 9 111 Interest expense, net ) ) Foreign currency translation and transaction losses ) ) Income attributable to sale of tax benefits 5,552 6,717 Other non-operating expense, net 283 63 Income before income taxes and equity in losses of investees 16,501 28,306 Income tax provision ) ) Equity in losses of investees, net ) ) Net income 10,267 21,789 Net income attributable to noncontrolling interest ) ) Net income attributable to the Company's stockholders $ 10,032 $ 21,552 Earnings per share attributable to the Company's stockholders - Basic and diluted: Net Income $ 0.21 $ 0.47 Weighted average number of shares used in computation of earnings per share attributable to the Company's stockholders: Basic 47,244 45,479 Diluted 48,079 45,660 5 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of March 31, 2015 and December 31, 2014 (Unaudited) March 31, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ 70,724 $ 40,230 Restricted cash, cash equivalents and marketable securities 115,530 93,248 Receivables: Trade 56,300 48,609 Related entity — 451 Other 9,732 10,141 Due from Parent — 1,337 Inventories 17,286 16,930 Costs and estimated earnings in excess of billings on uncompleted contracts 7,426 27,793 Deferred income taxes 496 251 Prepaid expenses and other 29,566 34,884 Total current assets 307,060 273,874 Deposits and other 17,963 20,044 Deferred charges 37,301 37,567 Property, plant and equipment, net 1,535,757 1,437,637 Construction-in-process 230,037 296,722 Deferred financing and lease costs, net 27,369 27,057 Intangible assets, net 27,846 28,655 Total assets $ 2,183,333 $ 2,121,556 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 83,676 $ 88,276 Deferred income taxes 975 974 Short-term revolving credit lines with banks (full recourse 30,600 20,300 Billings in excess of costs and estimated earnings on uncompleted contracts 57,861 24,724 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 36,544 34,368 Other loans 17,995 17,995 Full recourse 17,203 19,116 Total current liabilities 244,854 205,753 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 355,776 360,366 Other loans 260,125 264,625 Full recourse: Senior unsecured bonds 250,212 250,289 Other loans 32,684 34,351 Unconsolidated investments 7,688 3,617 Liability associated with sale of tax benefits 33,685 39,021 Deferred lease income 59,815 60,560 Deferred income taxes 70,247 66,220 Liability for unrecognized tax benefits 7,190 7,511 Liabilities for severance pay 18,499 20,399 Asset retirement obligation 19,514 19,142 Other long-term liabilities 3,872 2,956 Total liabilities 1,364,161 1,334,810 Equity: The Company's stockholders' equity: Common stock 49 46 Additional paid-in capital 771,591 742,006 Retained earnings 47,673 41,539 Accumulated other comprehensive income ) ) 807,342 774,923 Noncontrolling interest 11,830 11,823 Total equity 819,172 786,746 Total liabilities and equity $ 2,183,333 $ 2,121,556 6 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Three-Month Period Ended March 31, 201 5 and 201 4 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, adjusted for (i) write-off of unsuccessful exploration activities,(ii) any mark-to-market gains or losses from accounting for derivatives, (iii) merger and acquisition transaction cost, (iv) stock-based compensation,. EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by operating activities and net income to EBITDA and Adjusted EBITDA for the three-month period ended March 31, 2015 and March 31, 2014: Three Months Ended March 31 (in thousands) Net cash provided by operating activities $ 83,147 $ 68,076 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 15,972 19,176 Interest income (9 ) ) Income tax provision 5,459 6,320 Adjustments to reconcile net income or loss to net cash provided by operating activities (excluding depreciation and amortization) ) ) EBITDA $ 57,349 $ 70,591 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices 4,129 225 Stock-based compensation 1,127 1,440 Share exchange transaction costs 3,400 — Write-off of unsuccessful exploration activities 174 — Mark to market on derivatives which represents currency forward contracts ) 1,177 Adjusted EBITDA $ 65,319 $ 73,433 Net cash used in investing activities $ ) $ ) Net cash used in financing activities $ ) $ ) 7 Three Months Ended March 31 (in thousands) Net income $ 10,267 $ 21,789 Adjusted for: Interest expense, net (including amortization of deferred financing costs) 17,819 20,407 Income tax provision 5,459 6,320 Depreciation and amortization 23,804 22,075 EBITDA $ 57,349 $ 70,591 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices 4,129 225 Stock-based compensation 1,127 1,440 Share exchange transaction costs 3,400 — Write-off of unsuccessful exploration activities 174 — Mark to market on derivatives which represents currency forward contracts ) 1,177 Adjusted EBITDA $ 65,319 $ 73,433 8
